DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 08/03/2021. Claims 1-20 are cancelled, claim(s) 21 is/are currently amended, claim(s) 22-40 are new. Accordingly, Claim(s) 21-40 is/are allowed.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 21, the closest prior art Dean (US 2012/0138218 – of record), teaches an apparatus for manufacturing a composite component (see Fig. 1), the apparatus comprising: a mold (12) comprising a composite substrate on a top surface of the mold, wherein the mold is disposed within a grid defined by a first axis and a second axis (i.e. a frame (14) is provided as a grid) (see Fig.1); a first frame assembly disposed above the mold (i.e. a frame of a gantry (26 or 28) both have a frame portions running above the mold) (see Fig.1;[0020]), and a first group of printheads ((36),(54) and (56)) coupled to the first frame assembly within the grid in an adjacent arrangement along the first axis, each of the first group of printheads comprising  an extruder, wherein the first group of printheads is moveable together along at least one of the first axis and the second axis (see Figs. 7-8;[0020]); a mechanism (i.e. a gantry (26) and (28) equipped with Z-axis robot arm with effector end (50) configured to articulate the first group of printheads about the mold atop the thermoplastic film of the composite substrate (see Figs. 7-8;[0020]).
However, Dean  fails to teach or suggest a control unit configured to control the mechanism, the control unit comprising at least one processor, the processor configured to implement a plurality of operations, the plurality of operations comprising instructing the first group of printheads to deposit a first volume of fluid composite in a predesigned pattern at a first zone on the thermoplastic film of the composite substrate atop the mold via the extruders; instructing the mechanism to move the first group of printheads to a second zone on the thermoplastic film of the composite substrate atop the mold; and instructing the first group of printheads to deposit a second volume of the fluid composite in the predesigned pattern at the second zone on the thermoplastic film of the composite substrate atop the mold, the first and second zones being adjacent to each other such that the deposited first and second volumes of fluid composite at the first and second zones form a grid structure.
Therefore, claims 21 is deemed novel and non-obvious over the prior art of record.
Regarding claims 22-34, they depend from claim 21; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 35, the closest prior art Dean (US 2012/0138218 – of record), teaches an apparatus for manufacturing a composite component (see Fig. 1), the apparatus comprising: a mold (12) comprising a composite substrate on a top surface of the mold, wherein the mold is disposed within a grid defined by a first axis and a second axis (i.e. a frame (14) is provided as a grid) (see Fig.1), the composite substrate constructed of a thermoplastic resin material reinforced with one or more continuous; a first frame assembly disposed above the mold (i.e. a frame of a gantry (26) or (28)) both have a frame portions running above the mold) (see Fig.1;[0020]), and a first group of printheads ((36),(54) and (56)) coupled to the first frame assembly within the grid in an adjacent arrangement along the first axis, each of the first group of printheads comprising  an extruder, wherein the first group of printheads is moveable together along at least one of the first axis and the second axis (see Figs. 7-8;[0020]); a mechanism (i.e. a gantry (26) and (28) equipped with Z-axis robot arm with effector end (50) configured to articulate the first group of printheads about the mold atop the thermoplastic film of the composite substrate (see Figs. 7-8;[0020]).
However, Dean  fails to teach or suggest a control unit configured to control the mechanism, the control unit comprising at least one processor, the processor configured to implement a plurality of operations, the plurality of operations comprising: instructing the first group of printheads to deposit a first volume of fluid 5 of 8ATTORNEY DOCKET NO.: composite in a predesigned pattern at a first zone on the at least one resin-rich area of the composite substrate atop the mold via the extruders; instructing the mechanism to move the first group of printheads to a second zone on the at least one resin-rich area of the composite substrate atop the mold; and instructing the first group of printheads to deposit a second volume of the fluid composite in the predesigned pattern at the second zone on the at least one resin-rich area of the composite substrate atop the mold, the first and second zones being adjacent to each other such that the deposited first and second volumes of fluid composite at the first and second zones form a grid structure.
Therefore, claims 35 is deemed novel and non-obvious over the prior art of record.
Regarding claims 36-40, they depend from claim 35; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743